 1   NICOLA T. HANNA
     United States Attorney
 2   BRANDON D. FOX
     Assistant United States Attorney
 3   Chief, Criminal Division
     STEVEN R. WELK
 4   Assistant United States Attorney
     Chief, Asset Forfeiture Section
 5   BRENT A. WHITTLESEY (Cal. State Bar No. 73493)
     Assistant United States Attorney
 6   Asset Forfeiture Section
          1400 United States Courthouse
 7        312 North Spring Street
          Los Angeles, California 90012
 8        Telephone: (213) 894-5421
          Facsimile: (213) 894-0142
 9        E-mail: brent.whittlesey@usdoj.gov

10   Attorneys for Plaintiff
     UNITED STATES OF AMERICA
11
                             UNITED STATES DISTRICT COURT
12
                      FOR THE CENTRAL DISTRICT OF CALIFORNIA
13
                                   EASTERN DIVISION
14
     UNITED STATES OF AMERICA,             No. 5:20-CV-02566
15
                Plaintiff,                 VERIFIED COMPLAINT FOR FORFEITURE
16
                     v.                    21 U.S.C. § 881(a)(7)
17
     REAL PROPERTY LOCATED IN              [DEA]
18   RIVERSIDE, CALIFORNIA,

19              Defendant.

20

21        The United States of America brings this claim against defendant
22   Real Property Located In Riverside, California, and alleges as
23   follows:
24                              JURISDICTION AND VENUE

25        1.    This is a civil forfeiture action brought pursuant to
26   21 U.S.C. § 881(a)(7).
27        2.    This Court has jurisdiction over the matter under 28 U.S.C.
28   §§ 1345 and 1355.
 1        3.   Venue lies in this district pursuant to 28 U.S.C. § 1395.

 2        4.   Plaintiff in this action is the United States of America

 3   (the “government”).

 4        5.   The defendant in this action is Real Property In Riverside,

 5   California (“Real Property in Riverside”).1   The legal description of

 6   the Real Property in Riverside is as follows:

 7             Lot 58 of Tract No. 20312-1, in the City of Riverside,

 8             County of Riverside, State of California, as shown by

 9             Map on File in Book 165, Pages 46 to 50, inclusive of

10             Maps, record of Riverside County, California.

11             APN: 252-272-008-0

12        6.   Pursuant to a grant deed recorded May 29, 2013 as Document

13   No. 2013-0253356 with the Riverside County Recorder, title to Real

14   Property in Riverside is vested in “Heather Sadik and Hadeer Sadik,

15   as joint tenants.”

16        7.   Additional recordings with the Riverside County Recorder

17   against Real Property in Riverside include (i) an assessment lien in

18   favor of the City of Riverside in the principal amount of $3,000.00

19   for unpaid administrative penalties (Citation Nos. ANC1019534 and

20   ANC1019380 for $880.00 and $2,200.00, respectively) recorded July 21,

21   2009 as Document No. 2009-0375174; (ii) a judgment lien in favor of

22   El Verano, LLC and against Samir S. Sadik in the principal amount of

23   $33,079.90 reflected by an abstract of judgment recorded March 6,

24   2012 as Document No. 2012-0103303; (iii) a judgment lien in favor of

25   State of California Employment Development Department and against

26   Heather S. Sadik in the principal amount of $679.13 reflected by an

27

28
          1 Pursuant to Local Rule 5.2-1, only the city and state of
     personal residences are set forth in this Complaint.

                                       2
 1   abstract of judgment recorded July 30, 2013 as Document No. 2013-

 2   0368408; and (iv) a lien in favor of Uninsured Employers Benefits

 3   Trust Fund Recovery Unit in the principal amount of $70,269.94

 4   recorded May 5, 2015 as Document No. 2015-0185085.    The government

 5   does not seek to forfeit the interests of the above-referenced

 6   lienholders.

 7        8.    The interests of Heather Sadik and Hadeer Sadik may be

 8   adversely affected by these proceedings.

 9                          FACTS SUPPORTING FORFEITURE

10        9.    On March 8, 2018, the Riverside County Sheriff’s

11   Department, Moreno Valley Special Enforcement Team (“SET”) received a

12   report of a reckless driver in the area of the Moreno Valley Mall.

13   Officers of the SET conducted an enforcement stop of the vehicle, a

14   blue Nissan 240SX registered to Hadeer Sadik, who was driving the

15   Nissan.    Hadeer Sadik told the officers that he operated a marijuana

16   dispensary from a recreational vehicle (“RV”) parked at a residential

17   address in Moreno Valley, California.

18        10.   Officers arrested Hadeer Sadik, searched the Nissan, and

19   found under the passenger seat a Kahr 9mm handgun, which was

20   registered to Hadeer Sadik and contained seven live rounds.    Hadeer

21   Sadik stated that he carried the loaded firearm for protection

22   because he operated the marijuana dispensary.    Also in the vehicle

23   were two backpacks containing $8,187.00 in cash and approximately

24   1.361 kilograms of marijuana.

25        11.   On May 30, 2018, the officers executed State of California

26   search warrants at the Real Property in Riverside, where the Sadiks’

27   resided, and at the address in Moreno Valley where the RV was parked.

28   During the Moreno Valley residence address search, officers located

                                         3
 1   the RV which Hadeer Sadik used as a marijuana dispensary and found

 2   situated therein two firearms registered to Hadeer Sadik.      One

 3   firearm was a loaded Sig Sauer P226 9mm semi-automatic firearm, which

 4   contained a live round in the chamber and was pointed where customers

 5   could approach the RV to purchase marijuana.      The other firearm was a

 6   Black Beretta Storm PX4 .40 caliber semi-automatic handgun, which

 7   officers found under a mattress toward the front of the RV.

 8   Dispensary employees who were present at the RV during the search

 9   told officers that Hadeer Sadik provided them access to the firearms

10   for the employees’ protection.

11           12.   Officers also found in the RV $3,221.00 in U.S. currency,

12   several boxes of different caliber ammunition, and approximately

13   17.78 kilograms of marijuana and 60 grams of extracted

14   Tetrahydrocannabinol.

15           13.   When officers executed the search warrant at the Real

16   Property in Riverside (i.e., the defendant), officers discovered an

17   operational indoor marijuana grow operation, extracted THC, bulk

18   marijuana, and several weapons.     On top of a couch next to the front

19   door in the living room, officers found a loaded Colt M4 rifle

20   registered to Hadeer Sadik.      Hadeer Sadik told officers that he

21   possessed the firearm to further Hadeer Sadik’s marijuana

22   distribution business.

23           14.   Officers also found items--including over 20 extra purified

24   butane case containers--commonly used to produce marijuana wax.       In

25   addition, officers found in an upstairs room a converted marijuana

26   grow-room that contained 1.4 pounds of marijuana, two lamps, and two

27   fans.

28   / / /

                                           4
 1           15.   Also, officers found in the kitchen an Orion flare gun with

 2   three live flares, an unloaded Taurus .38 special revolver, 51 live

 3   cartridges for a Winchester .38 special firearm, and 18 live rounds

 4   for a .38 special firearm.      In addition, officers found in the master

 5   bathroom and bedroom 33 bags of marijuana, baggies containing .39

 6   grams of marijuana, 3 plastic containers with “wax” patties, 1

 7   ballistic vest, 82 miscellaneous rounds of ammunition, and a .22

 8   caliber Glenfield rifle.      Officers also found approximately

 9   $61,160.00 in U.S. currency.      In the unlocked closet of the master

10   bedroom, officers found a loaded 30/30 Rifle and approximately 615

11   grams of cocaine in several bags/containers.

12           16.   In addition to the drugs, currency and other items officers

13   found on May 30, 2018, officers also found drugs and currency when

14   officers stopped Hadeer Sadik and another individual, on that same

15   date, while they were traveling in a Toyota Camry in Moreno Valley,

16   California.      Officers found Hadeer Sadik to be in possession of

17   approximately $10,425.00 in U.S. currency while Hadeer Sadik’s

18   traveling companion had approximately 19 grams of marijuana, which

19   had been packaged for sale to marijuana customers and had been

20   provided by Hadeer Sadik to the companion.

21           17.   A federal criminal indictment was filed against Hadeer

22   Sadik in the Central District of California for federal narcotic law

23   violations.      See United States v. Hadeer Samir Sadik, Case No. 5:18-

24   CR-00248-GW.      The criminal case resulted in the entry of a judgment

25   of commitment order whereby Hadeer Sadik was convicted of violations

26   of 21 U.S.C. §§ 841 and 846.      Id. ECF 33.

27   / / /

28   / / /

                                           5
 1                              CLAIM FOR RELIEF

 2        18.   Based on the above, plaintiff alleges that Real Property in

 3   Riverside was used, or intended to be used, to commit, or to

 4   facilitate the commission of one or more violations of 21 U.S.C.

 5   § 841 et seq.   Real Property in Riverside is therefore subject to

 6   forfeiture pursuant to 21 U.S.C. § 881(a)(7).

 7        WHEREFORE, plaintiff United States of America prays:

 8        (a)   that due process issue to enforce the forfeiture of Real

 9   Property in Riverside;

10        (b)   that due notice be given to all interested parties to

11   appear and show cause why forfeiture should not be decreed;

12        (c)   that this Court decree forfeiture of Real Property in

13   Riverside to the United States of America for disposition according

14   to law; and

15        (d)   for such other and further relief as this Court may deem

16   just and proper, together with the costs and disbursements of this

17   action.

18
     Dated: December 14, 2020         NICOLA T. HANNA
19                                    United States Attorney
                                      BRANDON D. FOX
20                                    Assistant United States Attorney
                                      Chief, Criminal Division
21                                    STEVEN R. WELK
                                      Assistant United States Attorney
22                                    Chief, Asset Forfeiture Section

23
                                         /s/ Brent A. Whittlesey
24                                    BRENT A. WHITTLESEY
                                      Assistant United States Attorney
25
                                      Attorneys for Plaintiff
26                                    UNITED STATES OF AMERICA

27

28

                                        6
 1                                 VERIFICATION

 2        I, Melanie J. Clark, hereby declare that:

 3        1.   I am a Special Agent with the United States Drug

 4   Enforcement Administration.   I am a case officer for the forfeiture

 5   matter entitled United States v. Real Property Located in Riverside,

 6   California.

 7        2.   I have read the above Verified Complaint for Forfeiture and

 8   know its contents.   It is based upon my own personal knowledge and

 9   reports provided to me by other law enforcement agents.

10        3.   Everything contained in the Complaint is true and correct,

11   to the best of my knowledge and belief.

12        I declare under penalty of perjury that the foregoing is true

13   and correct.

14        Executed December 14
                            __, 2020 in Riverside, California.

15

16                                       ______________________
                                         MELANIE J. CLARK
17                                       Special Agent
                                         United States Drug Enforcement
18
                                         Administration
19

20

21

22

23

24

25

26

27

28

                                        7
